Title: Virginia Council of State’s Appointment of University of Virginia Board of Visitors, 29 February 1820
From: Randolph, Thomas Mann,Burfoot, John
To: Jefferson, Thomas,Cocke, John Hartwell,Breckinridge, James,Cabell, Joseph Carrington,Johnson, Chapman,Madison, James,Taylor, Robert Barraud


					
						
							Tuesday Feb: 29. 1820
						
					
					The Governor called the attention of the board to the subject of appointing Visitors for the University of Virginia in Conformity with the provisions of an act of assembly passed the 25 January 1819—Whereupon, the following persons were duly appointed Visitor—to wit:
					Thomas Jefferson—James Madison—Chapman Johnson—Jos. C. Cabell—Robert B Taylor—James Breckenridge & John H Cocke—
					and in pursuance of the provisions of the aforesaid act of assembly the Executive is authorised to fix on a day for the meeting of the Visitors—It is advised, That the said Visitors shall assemble on the first monday in April next at the said University near Charlottesville in Albemarle County And should a majority fail to assemble on that day, the meeting shall stand and be adjourned from day to day until a majority of the board of Visitors shall attend.
				